Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 was received and has been entered.  Claims 1, 5, 7, 11, 13, 16, 18, and 27 were amended. Claims 6 and 17 were previously withdrawn. Claims 1-5, 7-8, 10-16, 18-19, and 21-30 are in the application and are pending examination..  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings because “the linear polyester chain” described in paragraph 47 as 310 in Fig. 3 appears to be incorrect is maintained.  
The previous objection to the drawings because “the ester bond” described in paragraph 47 as 330 of Fig. 3 appears to be incorrect is maintained.
 Fig. 3 is objected to for not showing the acid catalyst.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a liquid contained within the reservoir, the liquid comprising structural units in a solvent, … droplets are formed entirely of the liquid” in claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As explained in the Interview Summary Record on 7-7-21, the inconsistent labels or structures in Fig. 3 should be revised to be consistent with the Drawings in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title. 
Information Disclosure Statement
The information disclosure statement filed 3/14/22, 1-20-22, and 2-3-21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
The previous objection to claims 1, 5-7, 18, and 25 because of   informalities is withdrawn based on the amendments to claims 1, 5-7, and 18.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, “voltage supply” in claims 5 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations uses a generic placeholder that is coupled with functional language, but are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recites sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “dispensing device” in claims 1 and 13.
Claim Rejections - 35 USC § 112
The previous rejection of claims 1 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to claim 1 to omit the word “single” in the phrase “single liquid”.
Claim Rejections - 35 USC § 102
The previous rejection of claims 1-4, 8, 11-15, 19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20060198924 A1 to Song et al (hereinafter Song) is withdrawn based on the amendment to claim 1. 
Claim Rejections - 35 USC § 103
Claims 1-4, 8, 10, and 12 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) .
Regarding claim 1, Henry teaches an assembly (150) for forming a material structure (coating) on a surface of a substrate (P), comprising: a spray head (atomizer), wherein the spray head comprises a reservoir (164), a dispensing device (73a) ; and a liquid (flowable liquid) contained within the reservoir (164), wherein the spray head is configured to cause droplets of the liquid  to be formed and sprayed on the substrate (P), wherein the droplets are formed entirely of the liquid (flowable liquid). (See Henry Abstract, Figs. 2-6, col. 2, lines 5-15, col. 7, lines 7-11, 45-50, and col. 8, lines 1-20.)
Henry teaches a capillary (flow passage for liquid with front 70, rear 90 ) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20.) Examiner is considering a wall to include a partition, separator, sheet, structure ie shim.
Henry does not explicitly teach the liquid comprising structural units in a solvent.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent). (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Examiner is considering a diluent to be equivalent to a solvent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include liquid comprising structural units in a solvent, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Henry does not explicitly teach whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate at a higher rate than before the increase in the reactivity in order to form the material structure on the surface of the substrate.
Evans teaches whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity (able to receive sufficient charge to be sprayed electrostatically) of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate (be completely dried) at a higher rate than before the increase in the reactivity in order to form the material structure (moisture barrier) on the surface of the substrate. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate at a higher rate than before the increase in the reactivity in order to form the material structure on the surface of the substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed and the applied coating can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
Regarding claim 1, Henry does not explicitly teach the structural units (of the liquid contained within the reservoir) comprising fatty acids.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising fatty acids, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.) (See Evans, Abstract and col. 10, lines 49-64.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Regarding claim 1, Henry does not explicitly teach wall of the reservoir is formed of an electrically insulating material.
Henry teaches a flowable material storage sump (164).  (See Henry, Abstract, col. 5, lines 30-45, and col. 9, lines 65- col. 10, line 5.)
Fukuoka is directed to an electrostatic spray apparatus. 
Fukuoka teaches the supply tank (ie tanks) are made of plastic. (See Fukuoka, Fig. 6, Abstract and paragraph 77.) Examiner is considering a plastic material to be equivalent an electrically insulative material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a wall of the reservoir is formed of an electrically insulating material, because Fukuoka teaches this material can be corrosion resistant. (See Fukuoka, Fig. 6, Abstract and paragraph 77.)
Regarding claim 1, the Applicant claims a specific material or article worked upon including fatty acids, structural units in a solvent, ... The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Henry in view of Evans and Fukuoka would be capable of coating forming a material structure with these materials. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “enabling the structural units within the droplets to covalently bond with one another” merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, if the claimed invention is capable of “enabling the structural units within the droplets to covalently bond with one another”   it is wholly expected that the apparatus of the Henry in view of Evans and Fukuoka, would be capable of “enabling the structural units within the droplets to covalently bond with one another” since the Henry in view of Evans and Fukuoka disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 1 (assembly for forming a material structure on a surface of a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 recites an intended use clause (i. e. “enabling the structural units within the droplets to covalently bond with one another”, “configured to cause droplets”, …  ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Henry does not explicitly teach the structural units are formulated such that the material structure is formed as a coating.  
Evans teaches the structural units are formulated such that the material structure is formed as a coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the material structure is formed as a coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 3, Henry does not explicitly teach the structural units are formulated such that the coating is an edible coating.  
Evans teaches the structural units are formulated such that the coating is an edible coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 4, Henry does not explicitly teach the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.	
Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions acting like moisture barriers can improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 8, Henry does not explicitly teach the structural units comprise monomers, oligomers, or combinations thereof.   
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.)  Examiner is considering fatty acids to be oligomers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising oligomers, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 10, Henry does not explicitly teach the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in Henry in view of Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 12, Henry does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a nut. (See Evans, col. 6, lines 56-58.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) as applied to claim 1 and 13 and further in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav).
Regarding claim 11, Henry does not explicitly teach the solvent comprises water.  
Lahav teaches water is the solvent in composition for coating fruits and vegetables.  (See Abstract and paragraph 38,79-80.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the solvent comprise water, because Lahav teaches these compositions can act like a moisture barrier to improve stability and taste over time. (See Abstract and paragraph 38,79-80.)
Claims 13-15, 19, 21, and 23 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans).
Regarding claim 13, Henry teaches an assembly (150) for forming a coating (coating) on a surface of a substrate (P), comprising: a spray head (atomizer), wherein the spray head comprises a reservoir (164), a dispensing device (73a) ; and a liquid (flowable liquid) contained within the reservoir (164), wherein the spray head is configured to cause droplets of the liquid  to be formed and sprayed on the substrate (P), wherein the droplets are formed entirely of the liquid (flowable liquid). (See Henry Abstract, Figs. 2-6, col. 2, lines 5-15, col. 7, lines 7-11, 45-50, and col. 8, lines 1-20.)
Henry does not explicitly teach the liquid comprising structural units in a solvent.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent). (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Examiner is considering a diluent to be equivalent to a solvent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include liquid comprising structural units in a solvent, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Henry does not explicitly teach the liquid contained within the droplets is in a state which is further from equilibrium than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate.
Evans teaches the liquid contained within the droplets is in a state which is further from equilibrium (able to receive sufficient charge to be sprayed electrostatically) than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate (be completely dried). (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the liquid contained within the droplets is in a state which is further from equilibrium than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed and the applied coating can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
Regarding claim 13, Henry does not explicitly teach the structural units (of the liquid contained within the reservoir) comprising fatty acids.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising fatty acids, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 13, the Applicant claims a specific material or article worked upon including fatty acids, structural units in a solvent, ... The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Henry in view of Evans and Fukuoka would be capable of coating forming a coating with these materials. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “allowing the structural units in the droplets to form the coating by forming covalent bonds to one another”, merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. 
However, if the claimed invention is capable of “enabling the structural units within the droplets to covalently bond with one another”   it is wholly expected that the apparatus of the Henry in view of Evans and Fukuoka, would be capable of “enabling the structural units within the droplets to covalently bond with one another” since the Henry in view of Evans and Fukuoka disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 13 (assembly for forming a coating on a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 13 recites an intended use clause (i. e. “allowing the structural units in the droplets to form the coating by forming covalent bonds to one another”, “configured to cause droplets”, …  ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Henry does not explicitly teach the structural units are formulated such that the coating is an edible coating.  
Evans teaches the structural units are formulated such that the coating is an edible coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 15, Henry does not explicitly teach the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.	
Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions acting like moisture barriers can improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 19, Henry does not explicitly teach the structural units comprise monomers, oligomers, or combinations thereof.   
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.)  Examiner is considering fatty acids to be oligomers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising oligomers, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 21, Henry does not explicitly teach the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in Henry in view of Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 23, Henry does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a nut. (See Evans, col. 6, lines 56-58.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
The previous rejection of claims 5, 7, 16, and 18 under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20060198924 A1 to Song et al (hereinafter Song )as applied to claims 1 and 13 and further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) is withdrawn based on the amendment to claims 1 and 13.
Claims 5, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) as applied to claims 1 and 13 and further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford).
Regarding claims 5 and 16, Henry does not explicitly teach the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge.
 Crawford teaches forming electrical charged droplets by charging the liquids prior to being delivered to the spray mechanism. (See Crawford, Abstract, paragraph 29, and Abstract.) 
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claims 7 and 18, Henry does not explicitly teach the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claim 13 and further in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav).
Regarding claim 22, Henry does not explicitly teaches the solvent comprises water.  
Lahav teaches water is the solvent in composition for coating fruits and vegetables.  (See Abstract and paragraph 38,79-80.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the solvent comprise water, because Lahav teaches these compositions can act like a moisture barrier to improve stability and taste over time. (See Abstract and paragraph 38,79-80.)
The previous rejection of claims 9-10 and 20-21 under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20060198924 A1 to Song et al (hereinafter Song ) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claims 1 and 13 is withdrawn based on the amendments to claims 1 and 13 and the cancellation of claims 9 and 20.	
The previous rejection of claims 24-25 under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20060198924 A1 to Song et al (hereinafter) Song as applied to claim 1 and further in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) is withdrawn based on the amendment to claims 1 and 13.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) as applied to claim 1 and 13 and further in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark).
Regarding claim 24, Henry does not explicitly teach solvent in the droplets at least partially evaporates to form the material structure on the surface of the substrate.
 Stark teaches spraying charged droplets. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Stark teaches evaporation may be used to allow the liquid to alter the wetting properties of the substrate. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Examiner is considering a solvent to be equivalent to a surface modifying material. Stark teaches many different liquids can be used in the electrospray apparatus. (See Stark, paragraph 84.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include solvent in the droplets at least partially evaporates to form the material structure on the surface of the substrate, because Stark teaches this would enable the surface properties of the substrate to altered. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Regarding claim 25, Henry does not explicitly teach a net electrical charge of the droplets causes the mixture contained within the droplets to have a different ion concentration than the mixture contained within the reservoir after the at least partial evaporation of the solvent.
 	Stark teaches spraying charged droplets. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Stark teaches evaporation may be used to allow the liquid to alter the wetting properties of the substrate. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Examiner is considering a solvent to be equivalent to a surface modifying material.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a net electrical charge of the droplets causes the mixture contained within the droplets to have a different ion concentration than the mixture contained within the reservoir after the at least partial evaporation of the solvent, because Stark teaches this would enable the surface properties of the substrate to altered. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Henry in view of Evans and Fukuoka and Stark teaches all of the structure capable of the same function (evaporation which will affect concentration), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application. Henry in view of Evans and Fukuoka in view of Stark teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II).
The previous rejection of claim 26 under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20060198924 A1 to Song et al (hereinafter) Song and further in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) as applied to claim 25 and further in view of US Pat. Num. 6,783,768 B1 to Brown et al (hereinafter Brown) is withdrawn based on the amendment to claim 2.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) as applied to claim 25 and further in view of US Pat. Num. 6,783,768 B1 to Brown et al (hereinafter Brown).
Regarding claim 26, Henry does not explicitly teach the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir.
 Brown is directed to a method for coating edible substrates.
Brown teaches means for applying a charge to coating material and the charge can be adjusted to adjust the amount of coating material applied to the substrate. (See Brown, Abstract, col. 6, lines 25-28.)
Examiner is considering a liquid with change in charge to be equivalent to the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir, through routine experimentation, with a reasonable expectation of success, to the select the proper charge for the coating material, as a result-effective variable, in order to provide the optimal amount of material on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Brown, Abstract, col. 6, lines 25-28.)
The previous rejection of claims 27-30 under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20060198924 A1 to Song et al (hereinafter) Song as applied to claims 1 and 27 and further in view of US Pat. Pub. No. 20080119772 A1 to Ronald Coffee (hereinafter Coffee) is withdrawn based on the amendment to claim 1.
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) as applied to claim 18 and US Pat. Pub. No. 20080119772 A1 to Ronald Coffee (hereinafter Coffee).
Regarding claim 27, Henry does not explicitly teach the dispensing device includes a capillary having a cross-section that is one of circular, square, rectangular, or oval shape.
 Coffee teaches spraying charged droplets.  
Coffee teaches the dispensing device includes a capillary having a cross-section that is one of circular, square, rectangular, or oval shape. (See Coffee, Abstract, paragraph 56, 65 and Fig. 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device includes a capillary with a cross-section that is one of circular, square, rectangular, or oval shape, because Coffee teaches this would enable the material to be deposited on the surface in the desired form. (See Coffee, Abstract, paragraph 56, 65 and Fig. 5.)
Regarding claim 28, Henry does not explicitly teach one or more walls of the capillary are formed of a different material than a wall of the reservoir.
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Henry teaches a flowable material storage sump (164).  (See Henry, Abstract, col. 5, lines 30-45, and col. 9, lines 65- col. 10, line 5.)
Fukuoka teaches the supply tank (ie tanks) are made of plastic. (See Fukuoka, Fig. 6, Abstract and paragraph 77.) Examiner is considering a plastic material to be equivalent an electrically insulative material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include one or more walls of the capillary are formed of a different material than a wall of the reservoir, because Henry teaches using different materials with different conductivities can minimize the chance of high voltage finding a path to ground. (See Henry col. 5, lines, 38-45)
Regarding claim 29, Henry does not explicitly teach the one or more walls of the capillary are formed of an electrically conductive material and the wall of the reservoir is formed of an electrically insulating material.
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Fukuoka teaches the supply tank (ie tanks) are made of plastic. (See Fukuoka, Fig. 6, Abstract and paragraph 77.) Examiner is considering a plastic material to be equivalent an electrically insulative material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the one or more walls of the capillary formed of an electrically conductive material and the wall of the reservoir is formed of an electrically insulating material, because Henry teaches using different materials with different conductivities can minimize the chance of high voltage finding a path to ground. (See Henry col. 5, lines, 38-45)
Regarding claim 30, Henry does not explicitly teach the electrically conductive material of the capillary is metallic material and the electrically insulating material of the reservoir is a plastic material.
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Fukuoka teaches the conductive portion of the nozzle is stainless steel. (See Fukuoka, paragraph 75.)
Fukuoka teaches the supply tank (ie tanks) are made of plastic. (See Fukuoka, Fig. 6, Abstract and paragraph 77.) Examiner is considering a plastic material to be equivalent an electrically insulative material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the one or more walls of the capillary formed of an electrically conductive material and the wall of the reservoir is formed of an electrically insulating material, because Fukuoka teaches steel is easily processable and conductive and plastic has resistance to corrosion. (See Fukuoka, Fig. 6, Abstract and paragraph 77.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-16, 18-19, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717